Title: To Thomas Jefferson from Clérisseau, 2 June 1786
From: Clérisseau, Charles Louis
To: Jefferson, Thomas



a auteuil le 2 juin 1786

Monsieur je suis sensible à la complaisance que vous avez eu de m’envoier mes deboursés. Quand à la maniere obligeante avec la quel vous vous exprimé, j’en suis des plus satisfait. Je suis entierement satisfait lorsceque je suis assuré que vous este satisfait du zele avec lequel j’ai secondé vos intentions. Qu’il me soit permis de me trouver tres honoré de trouver quelque moien pour pouvoir meriter votre confiance et votre amitié. L’amour que j’ai pour mon art est tel que je ne puis vous exprimer combien il m’est satisfaisant de trouver un vrai amateur de l’antiquité. J’aurai l’honneur de vous voir pour vous saluër et vous prouver que le plaisir que j’ai eü de vous obliger est Superieur à mes peines. Je suis, avec toute la considération que vous merité, Monsieur Votre tres humble tres obeissant Serviteur,

Clerisseau

